DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on June 30, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed March 30, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 3 has been canceled. Claims 23 and 24 are newly added. Claims 1-2, 5-6, 8-13 and 15-24 are pending. Claims 10-13, 15-18 and 22 are currently withdrawn. Claims 1-2, 5-6, 8-9 and 19-21 and 23-24 are examined in the current action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9 and 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (supra) in view of Ban et al. US 2013/0210150, published 8/15/2013 (hereinafter Ban, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on March 30, 2021 and newly applied to claims 23 and 24. A response to applicant’s traversal follows the reiterated rejection below. 
Nakanishi describes a reprogramming gene-loaded Sendai virus which is able to infect a differentiated cell and express reprogramming genes sustainably in the cytoplasm of the host cell to reprogram it (Nakanishi, para 30, 54, 86, 129). Nakanishi provides embodiments wherein the Sendai viral genes include NP, P and L genes (Nakanishi, para 30, 46 and 129). Nakanishi describes strategies for removing the reprogramming genes from the target reprogrammed cell using either a siRNA or miRNA (Nakanishi, para 128). Nakanishi describes miRNA based strategies wherein miRNA binds to a target sequence on the mRNA to induce decomposition of the mRNA or suppress translation of the mRNA (Nakanishi, para 129). Thus, target sequences for a specific miRNA can be artificially inserted into a protein-noncoding region of a mRNA and expression of said miRNA will then inhibit the expression of the gene. Thus, the reprogramming gene-loaded Sendai viral vector can be removed by adding a target sequence for miRNA to an L, NP or P gene noncoding region of the Sendai viral vector (Nakanishi, para 129). Nakanishi specifically states that “a target sequence for miRNA to an L, NP or P gene-noncoding 
Ban describes a similar recombinant Sendai viral vector from the Sendai virus Z strain (Ban, para 59, 63 and 71). Ban describes specific temperature-sensitive mutations which aid in the removal of the viral vector including a substitution of Leu at position 511 in SeV P protein (ie a L511F mutation of a P protein) (Ban, para 64, 65, 70, 85 and example 1). Ban describes expression in iPS cells (Ban, para 3, 19 and 175). Ban describes the inclusion of multiple reprogramming genes into a single Sendai viral vector (Ban, para 24). Ban further describes mutations and/or deletions of envelope protein genes which were 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the L511F mutations, envelope protein mutations and Sendai virus Z strain vector described by Ban into the recombinant Sendai viral vector and miRNA methodologies described by Nakanishi in order to introduce useful mutations which increase sustained infectivity, suppress the release of secondary particles and associated cytotoxicity. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Nakanishi and Ban are concerned with very similar recombinant Sendai viral vectors. In particular, Nakanishi discloses temperature-sensitive mutations and it would have been trivial to incorporate a L511F mutation of a P protein given the disclosure of Ban. Furthermore, Ban outlines the various advantages of mutating and/or deleting one or more envelope proteins from the Sendai virus Z strain which were found to increase sustained infectivity, suppression of released secondary particles and suppression of cytotoxicity. Therefore, it would have been it would have been a matter of combining prior art elements according to known methods to yield the claimed invention. One would have been motivated to make this combination in order to optimize transfection efficiency and removal of the Sendai virus Z strain vector. One would have a reasonable expectation of successes for preforming these methodological combinations given the success reported by Nakanishi and Ban and their methodologies using similar recombinant Sendai viral vectors. 
Furthermore, both Nakanishi and Ban describe the incorporation of multiple reprograming genes into a single Sendai viral vector. Therefore, it would have been obvious to try and incorporate two or more P genes into a single vector since both authors contemplated the inclusion of multiple reprogramming genes with predictable outcomes. One would have been motivated to experiment with multiple P genes in order to more effectively reprogram the target cell. One would have a reasonable expectation of successes given that the inclusion of multiple genes into a viral vector is routine in the art with a high level prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that neither Ban nor Nakanishi used the Sendai virus Z strain. 
This argument has been fully considered, but is not found persuasive. Ban expressly describes the use of the Sendai virus Z strain (Ban, para 59, 63 and 71). One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Although Nakanishi does not use the Sendai virus Z strain, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to combine the recombinant Sendai virus Z strain vector and the L511F mutations described by Ban into the recombinant Sendai vector and miRNA methodologies described by Nakanishi.
Applicant further argues that Nakanishi only produces a Sendai virus vector having a target sequence for miRNA at L gene, which shows a result that is opposite of what Applicant found for the presently claimed invention. Applicant admits that Nakanishi provides additional target sequences for miRNAs directed to NP and P genes, but states that this is not supported by data. 
This argument has been fully considered, but is not found persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments, see MPEP 2123. Although Nakanishi describes the addition of a target sequence of miRNA to the L gene, Nakanishi describes alternative embodiments directed to miRNA which is consecutively added to the P gene (Nakanishi, para 129). Furthermore, Nakanishi provides an express example of using miR-302 for this purpose, corresponding to the elected microRNA listed in claim 8 
Applicant argues that the amendments to claim 1 describing the addition of a microRNA target sequence consecutively to the C-terminus region of the coding region or to the 3’-noncoding region of the P gene which negatively controls expression is not taught by either Nakanishi or Ban. Applicant points to Figs 4, 5 and 11 from the instant specification to show how the addition of a microRNA target sequence consecutively to the C-terminus region of the coding region (PmiRTtag) or to the 3’-noncoding region (PmiRT) of the P gene effectively promotes the elimination of the vector compared to the addition to the 3’-noncoding region of the NP gene (NPmiRT). 
This argument has been fully considered, but is not found persuasive. Nakanishi expressly describes strategies for removing the reprogramming genes from the target reprogrammed cell using either a siRNA or miRNA (Nakanishi, para 128). Nakanishi describes miRNA based strategies wherein miRNA binds to a target sequence on the mRNA to induce decomposition of the mRNA or suppress translation of the mRNA (Nakanishi, para 129). Thus, target sequences for a specific miRNA can be artificially inserted into a protein-noncoding region of a mRNA and expression of said miRNA will then inhibit the expression of the gene. Thus, the reprogramming gene-loaded Sendai viral vector can be removed by adding a target sequence for miRNA to an L, NP or P gene noncoding region of the Sendai viral vector (Nakanishi, para 129). One of ordinary skill would understand that this would necessarily need to occur consecutively to the C-terminus region of the coding region or to the 3’-noncoding region of the P gene. Furthermore, Nakanishi provides an express example of using miR-302 for this purpose, corresponding to the elected microRNA listed in claim 8 (Nakanishi, para 129 and Example 13 and 17). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633